DETAILED ACTION

The applicant amended claims 1-4, 7-9, 11-14, and 18-20 in the amendment received on 03-22-2022.

The applicant cancelled claims 5, 10, and 15 in the amendment received on 03-22-2022.

Claims 1-4, 7-9, 11-14, and 17-20 are pending.

Allowable Subject Matter

Claims 1-4, 7-9, 11-14, and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 9, and 18 similarly define the distinct features, “receiving, in a media server, a request from a first receiver to receive a media stream, the request indicating that the first receiver has enabled a receiver- enabled super resolution machine-learning capability to process any of a temporal information and a spatial information to up-sample video frames in the media stream in real-time to enhance the media stream received at lower resolutions; sending, from the media server to the first receiver, an acknowledgement accepting the request; selecting, in the media server, one or more resolutions  of the media stream available from the media server; simulcasting, from the media server, the media stream via a communication channel to one or more receivers at the one or more resolutions, including at a lower resolution to the first receiver and at a higher resolution to a second receiver for which the receiver-enabled super resolution machine-learning capability is any of not known or disabled; and wherein the lower resolution of the media stream is compatible with the receiver-enabled super resolution machine-learning capability of the first receiver, and reduces consumption of a bandwidth of the communication channel”.  The closest prior art, Maclnnis et al. (US 20160134673 A1) disclosing client selecting or requesting a lower resolution fails to suggest the claimed limitations as mentioned above in combination with other claimed elements. The above features in conjunction with all other limitations of the dependent and independent claims 1-4, 7-9, 11-14, and 17-20 are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL MESA
Examiner
Art Unit 2447


/J. M./
Joel Mesa
Examiner, Art Unit 2447

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447